Citation Nr: 0933057	
Decision Date: 09/02/09    Archive Date: 09/14/09

DOCKET NO.  05-30 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to increased disability ratings for degenerative 
disc disease (DDD) of the lumbosacral spine rated 10 percent 
from September 25, 2003, 20 percent from March 31, 2009 and 
40 percent as of March 31, 2009.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from June 1968 to 
December 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Offices (ROs) in Jackson, 
Mississippi, which increased the rating for the Veteran's DDD 
of the lumbosacral spine to 10 percent, effective November 
13, 2002, the date of receipt of the Veteran's claim.  In a 
February 2004 rating decision, the RO granted a 20 percent 
disability rating for the Veteran's DDD of the lumbosacral 
spine effective September 25, 2003.  In April 2009, the RO 
granted a 40 percent disability rating for DDD of the 
lumbosacral spine effective March 31, 2009.  Inasmuch as a 
higher evaluation is potentially available and as the rating 
was already in appellate status, the Board will consider 
entitlement to a higher disability rating for DDD of the 
lumbosacral spine for the entire appeal period.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  

This matter was initially before the Board in August 2007, at 
which time it was remanded for further evidentiary 
development.  The case has returned to the Board and is again 
ready for appellate action.

In January 2006, the Veteran testified at a hearing before RO 
personnel.  The transcript of the hearing has been associated 
with the claims file and has been reviewed.  

In a September 2005 VA Form 9, the Veteran requested a 
hearing before a Veterans Law Judge at the RO; however, the 
Veteran withdrew his request for such a hearing in June 2006.

Finally, the Board notes that, through his representative in 
an August 2009 Informal Hearing Presentation, the Veteran may 
be raising additional claims, including a claim for 
entitlement a higher Special Monthly Compensation rate under 
38 C.F.R. § 3.350(f)(4) (2008).  The Board may not entertain 
an application for review on appeal unless it conforms to the 
law.  38 U.S.C.A. § 7108 (West 2002).  The RO has not fully 
adjudicated any other issue and the Board may not 
unilaterally take jurisdiction of any additional claims.  The 
RO should request the Veteran to clearly indicate what 
additional claims, if any, he wishes to pursue.  The RO 
should then take appropriate action to adjudicate these 
claims, if any.  In any event, no other issue is before the 
Board at this time.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Prior to September 25, 2003, the Veteran had a 
thoracolumbar flexion of up to 70 degrees of flexion, with 
mild discomfort, and 20 degrees of extension, but no muscle 
spasms on extreme forward bending, or loss of lateral spine 
motion, unilateral, in standing position.  There was no 
medical evidence of functional loss or any incapacitating 
episodes.

2.  Prior to March 31, 2009, the Veteran had a thoracolumbar 
flexion of 50 degrees and 45 degrees, with pain, paraspinal 
spasms, tenderness, and guarding, but not flexion of 30 
degrees or less, favorable ankylosis of the entire cervical 
spine, unfavorable ankylosis of the entire thoracolumbar 
spine, or unfavorable ankylosis of the entire spine.  There 
was also no evidence of listing of the entire spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteroarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  There also was no 
objective evidence of additional functional loss.

3.  As of March 31, 2009, the Veteran has a thoracolumbar 
flexion of 40 degrees, but not unfavorable ankylosis of the 
entire thoracolumbar spine or unfavorable ankylosis of the 
entire spine.  There also was no objective evidence of 
additional functional loss.
 

CONCLUSIONS OF LAW

1.  Prior to September 25, 2003, the criteria for a 
disability rating in excess of 10 percent for DDD of the 
lumbosacral spine have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 4.1-4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5295 (2002); 4.71a, Diagnostic Code 5243 (2008).

2.  Prior to March 31, 2009, the criteria for a disability 
rating in excess of 20 percent for DDD of the lumbosacral 
spine have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1-4.7, 4.21, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5295 (2002); 4.71a, 
Diagnostic Code 5243 (2008).

3.  As of March 31, 2009, the criteria for a disability 
rating in excess of 40 percent for DDD of the lumbosacral 
spine have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1-4.7, 4.21, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5295 (2002); 4.71a, 
Diagnostic Code 5243 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The duty to notify was accomplished by way 
of two VCAA letters from the RO to the Veteran dated in 
November 2002 and February 2008.  These letters effectively 
satisfied the notification requirements of the VCAA 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by (1) informing the Veteran about the information 
and evidence not of record that was necessary to substantiate 
his claim, (2) informing the Veteran about the information 
and evidence the VA would seek to provide, and (3) informing 
the Veteran about the information and evidence he was 
expected to provide.  See also Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The Board notes that for claims pending before VA on or after 
May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate the fourth element requirement that VA request that 
a claimant submit any evidence in his or her possession that 
might pertain to the claim.  See 73 Fed. Reg. 23,353 (Apr. 
30, 2008).  Consequently, the presence or absence of notice 
of this element in this case is of no consequence because it 
is no longer required by law.

The Board acknowledges the RO did not provide VCAA notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is awarded 
until after the rating decision on appeal; thus, there is a 
timing error as to the additional VCAA notice.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  In Pelegrini II, the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  Here, additional Dingess notice was provided in 
October 2006 and February 2008, after issuance of the initial 
February 2004 AOJ decision.  However, both the United States 
Court of Appeals for the Federal Circuit (Federal Circuit 
Court) and the Court have since further clarified that the VA 
can provide additional necessary notice subsequent to the 
initial AOJ adjudication, with a subsequent readjudication of 
the claim, so that the essential fairness of the 
adjudication, as a whole, is unaffected because the appellant 
is still provided a meaningful opportunity to participate 
effectively in the adjudication of the claim.  See Mayfield 
v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV) (holding that a statement of the case (SOC) or 
supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC).  As a matter of law, the provision 
of adequate VCAA notice prior to a readjudication "cures" 
any timing problem associated with inadequate notice or the 
lack of notice prior to an initial adjudication.  See also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In this case, after initially providing VCAA notice in 
November 2002, followed by subsequent Dingess notice in 
October 2006 and February 2008, the RO readjudicated the 
claim in an April 2009 SSOC.  Thus, the timing defect in the 
notice has been rectified.

Further, with respect to increased-rating claims, as the case 
here, a content error exists in that no VCAA notice of record 
was sent in compliant with the Court's recent decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  In Vasquez, 
the Court recently held that, at a minimum, a 38 U.S.C.A. 
§ 5103(a) notice requires that the Secretary notify the 
claimant that, to substantiate such a claim,

(1) the claimant must provide, or ask 
the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or 
increase in severity of the disability 
and the effect that worsening has on 
the claimant's employment and daily 
life;

(2) if the Diagnostic Code (DC) under 
which the claimant is rated contains 
criteria necessary for entitlement to a 
higher disability rating that would not 
be satisfied by the claimant 
demonstrating a noticeable worsening or 
increase in severity of the disability 
and the effect of that worsening on the 
claimant's employment and daily life 
(such as a specific measurement or test 
result), the Secretary must provide at 
least general notice of that 
requirement to the claimant;

(3) the claimant must be notified that, 
should an increase in disability be 
found, a disability rating will be 
determined by applying relevant DCs, 
which typically provide for a range in 
severity of a particular disability 
from 0 percent to as much as 100 
percent (depending on the disability 
involved), based on the nature of the 
symptoms of the condition for which 
disability compensation is being 
sought, their severity and duration, 
and their impact upon employment and 
daily life; and

(4) the notice must also provide 
examples of the types of medical and 
lay evidence that the claimant may 
submit (or ask the Secretary to obtain) 
that are relevant to establishing 
entitlement to increased compensation-
e.g., competent lay statements 
describing symptoms, medical and 
hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.  

Here, no VCAA letter was sent as required by Vazquez-Flores, 
supra.  In this regard, the Federal Circuit Court previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court (Supreme 
Court) has recently reversed that decision, finding it 
unlawful in light of 38 U.S.C.A. § 7261(b)(2), which provides 
that, in conducting review of decision of the Board, a court 
shall take due account of rule of prejudicial error.  In 
essence, the Supreme Court held that, except for cases in 
which VA has failed to meet the first requirement of 38 
C.F.R. § 3.159(b) by not informing the claimant of the 
information and evidence necessary to substantiate the claim, 
the burden of proving harmful error must rest with the party 
raising the issue, the Federal Circuit's presumption of 
prejudicial error imposed an unreasonable evidentiary burden 
upon VA and encouraged abuse of the judicial process, and 
determinations on the issue of harmless error should be made 
on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 
1696 (2009).
 
In any case, prejudicial deficiencies in the timing or 
content of a VCAA notice can be cured by showing the 
essential fairness of the adjudication will not be affected 
because (1) the defect was cured by actual knowledge on the 
part of the claimant, see Vazquez-Flores v. Peake, 22 Vet. 
App. 37, 48 (2008) ("Actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrates an awareness of what was 
necessary to substantiate his or her claim.") (citing Dalton 
v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) a 
reasonable person could be expected to understand from the 
notice what was needed; or (3) a benefit could not have been 
awarded as a matter of law.  Sanders, 487 F. 3d at 889.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render 
any pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

In this respect, the Veteran and his representative have 
provided statements throughout the course of the appeal 
arguing the increased severity of his DDD.  See, e.g., notice 
of disagreement dated in January 2005, VA Form 9 dated in 
September 2005, RO hearing transcript dated in January 2006, 
and Informal Hearing Presentation dated in August 2009.  
Therefore, any content defect was cured by the actual 
knowledge of the Veteran as to the symptoms required for a 
higher rating for his disability.  Moreover, the Veteran was 
notified of the criteria for a higher rating for his 
disability by way of an August 2005 SOC such that a 
reasonable person should have been aware of the criteria.  
Subsequently, his claim was readjudicated in two SSOCs dated 
in May 2006 and April 2009.  In short, the content error here 
does not affect the essential fairness of adjudication of 
this case, and is not prejudicial. 

With respect to the duty to assist, the RO has obtained the 
Veteran's service treatment records (STRs), service personnel 
records (SPRs), and VA treatment records.  A decision 
regarding a claim filed by the Veteran for disability 
benefits from the Social Security Administration (SSA) also 
has been associated with the claims file.  Additionally, the 
RO has provided the Veteran with several VA examinations in 
connection with the issues on appeal.  Further, the Veteran 
and his representative have submitted statements in support 
of his claim.  The Veteran also was provided an opportunity 
to testify before RO personnel in a hearing in January 2006.  
Thus, there is no indication that any additional evidence 
remains outstanding, and the duty to assist has been met.  
38 U.S.C.A. § 5103A.

Finally, a remand by the Board confers on the claimant, as a 
matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In 
this regard, the Board is satisfied as to compliance with the 
instructions from its August 2007 remand.  Specifically, the 
RO was instructed to provide the Veteran with VCAA notice as 
required by Dingess, supra, and to provide the Veteran a VA 
examination to assess the nature and extent of his service-
connected lumbosacral spine disability.  The Board finds that 
the RO has complied with these instructions and that the 
March 2009 VA examination report substantially complies with 
the August 2007 remand directives.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  

The basis of disability evaluations is the ability of the 
body as a whole, of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as 
to the degree of disability, such doubt will be resolved in 
the veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but findings 
sufficiently characteristic to identify the disease and the 
resulting disability, and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the 
Court has held that VA's determination of the "present 
level" of a disability may result in a conclusion that the 
disability has undergone varying and distinct levels of 
severity throughout the entire time period the increased 
rating claim has been pending.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  That is, the Board must consider 
whether there have been times when the Veteran's disability 
has been more severe than at others.  If so, the Board may 
"stage" the rating.  The relevant temporal focus for 
adjudicating the level of disability of an increased-rating 
claim is from one year before the claim was filed (here, 
November 2001) until VA makes a final decision on the claim.  
See Hart, supra.  See also 38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. § 3.400(o)(2).  While older evidence is not 
necessarily irrelevant, it is generally not needed to 
determine the effective date of an increased rating.  See 
Francisco, supra.  Here, the RO has already partially 
"staged" the rating:  as of November 13, 2002, when the 
disability rating for the Veteran's service-connected DDD was 
increased to 10 percent; as of September 25, 2003, when the 
disability rating for the Veteran's service-connected DDD was 
increased to 20 percent; and as of March 31, 2009, when the 
disability rating for the Veteran's service-connected DDD was 
increased to 40 percent.  Prior to the initial increase in 
disability rating to 20 percent, from July 27, 1971, to 
November 12, 2002, the disability was rated as 
noncompensable.  However, this period of time is not at issue 
as the Veteran's claim for an increased rating was received 
in November 2002.  

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  The provisions 
of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

A.  Disability Rating In Excess of 10 Percent Prior to 
September 25, 2003

From November 13, 2002, to September 25, 2003, the Veteran's 
service-connected DDD of the lumbosacral spine was rated as 
10 percent disabling.  Subsequently, as of September 25, 
2003, the disability rating was increased to 20 percent.  
Recently, as of March 31, 2009, the disability rating for the 
Veteran's DDD was increased to 40 percent.  The Veteran seeks 
a higher rating for all time periods.

The VA has evaluated the Veteran's lumbar spine disorder 
under multiple diagnostic codes.  He was originally service-
connected for lumbosacral strain under Diagnostic Code 5295 
(under the September 2002 amendments).  Subsequently, DDD was 
diagnosed, and the RO changed the diagnostic code under which 
the Veteran's lumbar spine disability was rated to Diagnostic 
Code 5243 (intervertebral disc syndrome, or IVDS) (September 
2003 amendments).  See VA examination report dated in 
February 2003.  Thus, the Board will consider rating his IVDS 
under Diagnostic Code 5293 and under Diagnostic Code 5243 
under both the September 2002 and September 2003 amendments.  
Ultimately, the Board will evaluate the disability under the 
Diagnostic Code that will provide the most favorable rating 
under either the 2002 or 2003 amendments to the rating 
criteria.

The Veteran filed the claim at issue in November 2002.  The 
Board notes that during the course of the appeal, the 
applicable rating criteria for spine disorders were amended 
in September 2002 and in September 2003.  See 67 Fed. Reg. 
54,345-54,349 (Aug. 22, 2002); 68 Fed. Reg. 51,454 (Aug. 27, 
2003).  Consequently, in this case, the Board will only 
consider the September 2002 and September 2003 amendments, 
without consideration of the regulations prior to September 
2002.     

In this regard, if a law or regulation changes during the 
course of a claim or an appeal, the version more favorable to 
the Veteran will apply, to the extent permitted by any stated 
effective date in the amendment in question.  38 U.S.C.A. § 
5110(g); VAOPGCPREC 3- 2000.  See Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.  The amendments 
above have established the effective dates without a 
provision for retroactive application.  Thus, the September 
2002 amendments may only be applied after September 2002; 
likewise, the September 2003 amendments may only be applied 
after September 2003.  

The 2002 amendments allow for IVDS to be evaluated based on 
incapacitating episodes or based on chronic orthopedic and 
neurologic manifestations combined.  The 2003 amendments 
renumbered the diagnostic codes and created a general rating 
formula for rating diseases and injuries of the spine, based 
largely on limitation or loss of motion, as well as other 
symptoms.     

The Board notes that the RO addressed both the 2002 and 2003 
amendments in its SOC and SSOCs.  Therefore, the Board may 
also consider these amendments without first determining 
whether doing so will be prejudicial to the Veteran.  Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).  

According to the September 2002 regulations, under Diagnostic 
Code 5292, severe limitation of motion of the lumbar spine 
warrants a 40 percent evaluation, moderate limitation of 
motion a 20 percent evaluation, and slight limitation of 
motion a 10 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (in effect prior to September 26, 2003).   

The Board notes that the Rating Schedule applied in September 
2002 does not define a normal range of motion for the lumbar 
spine.  However, normal ranges of motion for the 
thoracolumbar spine are established in the current 
regulations.  See 38 C.F.R. § 4.71a, Plate V.  The 
supplementary information associated with the amended 
regulations state that the ranges of motion were based on 
medical guidelines in existence since 1984.  See 67 Fed. Reg. 
56,509 (Sept. 4, 2002).  Therefore, the Board will apply the 
most recent September 2003 guidelines for ranges of motion of 
the spine to the old criteria.

Under the September 2002 regulations, Diagnostic Code 5289, 
ankylosis of the lumbar spine, provides a 50 percent 
evaluation if ankylosis of the lumbar spine is unfavorable 
and a 40 percent evaluation if favorable. 

Under the September 2002 regulations, Diagnostic Code 5286, 
complete bony fixation (ankylosis) of the spine, allows 
either a 60 or 100 percent rating, depending on the level of 
severity and whether ankylosis was favorable or unfavorable.

Under the September 2002 regulations, Diagnostic Code 5295, 
severe lumbosacral strain with listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteoarthritic changes, or narrowing 
or irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion, warrants a 40 percent 
evaluation.  Lumbosacral strain with muscle spasm on extreme 
forward bending and loss of lateral spine motion, 
unilaterally, in the standing position, warrants a 20 percent 
evaluation.  With characteristic pain on motion, a 10 percent 
evaluation is warranted.  With slight subjective symptoms 
only, a noncompensable (i.e., 0 percent) evaluation is 
warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (in 
effect September 2002).    

Under the September 2002 amendments, the regulations 
regarding IVDS were revised.  Under the revised regulations, 
IVDS (preoperatively or postoperatively) is evaluated either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining under 38 C.F.R. § 4.25 (the 
combined rating table) separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  These regulations were in 
effect from September 23, 2002 to September 26, 2003.    

The criteria for evaluating incapacitating episodes of IVDS 
under the September 2002 and September 2003 revisions are 
essentially the same, except that the diagnostic code for 
IVDS was changed from 5293 to 5243.  Thus, for clarity's 
sake, the Board will only refer to IVDS under the 
regulations after September 2003.  

Under the September 2003 amendments, the Veteran's IVDS 
(preoperatively or postoperatively) is evaluated under the 
General Rating Formula for Diseases and Injuries of the 
Spine, or under the Formula for Rating IVDS Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 38 
C.F.R. § 4.25.  

According to the Formula for Rating IVDS Based on 
Incapacitating Episodes:

A 10% rating requires evidence of incapacitating 
episodes having a total duration of at least 1 week 
but less than 2 weeks during the past 12 months.  

A 20% rating requires evidence of incapacitating 
episodes having a total duration of at least 
2 weeks but less than 4 weeks during the past 
12 months.  

A 40% rating requires evidence of incapacitating 
episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 
12 months.  

A 60% rating requires evidence of incapacitating 
episodes having a total duration of at least 
6 weeks during the past 12 months.  

Note 1:  For purposes of evaluations under 
Diagnostic Code 5243, an incapacitating episode is 
a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a 
physician.  

Note 2:  If intervertebral disc syndrome is present 
in more than one spinal segment, provided that the 
effects in each spinal segment are clearly 
distinct, each segment will be evaluated on the 
basis of incapacitating episodes or under the 
General Rating Formula for Diseases and Injuries of 
the Spine, whichever method results in a higher 
evaluation for that segment.  

38 C.F.R. § 4.71a, Diagnostic Code 5243 (in effect after 
September 26, 2003).  

Under the September 2003 amendments, IVDS may also be rated 
under the General Rating Formula for Diseases and Injuries of 
the Spine:

With or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area 
of the spine affected by residuals of injury or 
disease:  

A 10% evaluation will be assigned for forward 
flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 
30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine 
greater than 120 degrees but not greater than 
235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not 
greater than 335 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent of 
more of height.  

A 20% rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, forward flexion of the 
cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 
120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; 
or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  

A 30% evaluation is assigned for forward flexion of 
the cervical spine to 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine.  

           A 40% rating requires evidence of unfavorable 
ankylosis of the entire cervical spine; or, forward 
flexion of the thoracolumbar spine to 30 degrees or 
less; or, favorable ankylosis of the entire 
thoracolumbar spine.  

A 50% evaluation will be assigned with evidence of 
unfavorable ankylosis of the entire thoracolumbar 
spine.  

A 100% rating requires evidence of unfavorable 
ankylosis of the entire spine.  

Note (1):  Evaluate any associated objective 
neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic code.  

Note (2):  (See also Plate V)  For VA compensation 
purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right 
lateral flexion is zero to 30 degrees, and left and 
right lateral rotation is zero to 30 degrees.  The 
combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical 
spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for 
each component of spinal motion provided in this 
note are the maximum that can be used for 
calculation of the combined range of motion.  

Note (5):  For VA compensation purposes, 
unfavorable ankylosis is a condition in which the 
entire cervical spine, the entire thoracolumbar 
spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more 
of the following: difficulty walking because of a 
limited line of vision; restricted opening of the 
mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on 
the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic 
symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) 
always represents favorable ankylosis.  

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (in effect 
after September 26, 2003).  

A review of the evidence of the record prior to September 25, 
2003, reveals no evidence of complaints of, or treatment for, 
the Veteran's lumbar spine disorder.    A February 2003 VA 
examination found normal gait and station, except for pes 
planus.  The Veteran was able to walk on his heels and toes 
without any loss of balance, and balance on one lower 
extremity at a time was normal.  He also was able to squat 
and rise without any difficulty or loss of balance.  
Examination of the lumbosacral spine found no abnormal 
curvatures, paraspinal tenderness, trigger spots, or 
tenderness over the sacroiliac joints or hips.  Range of 
motion was up to 70 degrees of flexion, with mild discomfort; 
20 degrees of extension; 20 degrees of lateral flexion 
bilaterally; and 40 degrees of rotation bilaterally without 
complaints of discomfort.  Deep tendon reflexes were 2+ and 
symmetrical.  Sensory function was within normal limits and 
symmetrical in all extremities.  Straight leg raising test, 
while sitting and supine, was negative up to 70 degrees; at 
80 degrees, the Veteran complained of lower back pain while 
supine.  No atrophy of the muscles was noted.  See VA 
examination report dated in February 2003.  A VA X-ray taken 
in February 2003 showed no fractures or bony destruction; 
moderate narrowing of disc at L4-L5 and at L5-S1; and 
hypertrophic spurring at these levels.  See VA X-ray report 
dated in February 2003.  A VA magnetic resonance imaging 
(MRI) study of the Veteran's lumbar spine in July 2003 showed 
diminution of disc space height at L4-L5 and at L5-S1, and 
hypertrophic spurring of those vertebrae.  The MRI also 
showed foraminal stenosis bilaterally; mild posterior 
protrusion of the discs at L4-L5; and mild posterior 
protrusion of the disc at L5-S1.  See VA MRI report dated in 
July 2003.  

With regard to the rating criteria for lumboscral strain in 
effect as of September 2002, the evidence does not support a 
rating higher than 10 percent under Diagnostic Code 5295.  
Specifically, prior to September 25, 2003, there was no 
evidence of muscle spasm on extreme forward bending or loss 
of lateral spine motion, unilateral, in standing position.  
There also was no evidence of listing of the whole spine to 
opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteroarthritic changes, narrowing or 
irregularity of joint space, or abnormal mobility on forced 
motion.  The Veteran reported some back pain.  Thus, the 
evidence of record prior to September 25, 2003, generally 
provide evidence against a higher rating for the Veteran's 
lumbosacral spine disorder under the September 2002 criteria 
for Diagnostic Code 5295.      

With respect to the criteria in effect in the September 2002 
and September 2003 amendments, the Veteran's lumbar spine 
disability could be rated under a variety of diagnostic codes 
that could entitle the Veteran to a disability rating in 
excess of 10 percent.  However, VA treatment records and VA 
examination reports prior to September 25, 2003, show no 
evidence of vertebral fracture (Diagnostic Code 5285), 
complete ankylosis of the spine (Diagnostic Code 5286), or 
unfavorable ankylosis of the lumbar spine (Diagnostic Code 
5289).  Therefore, these diagnostic codes will not be 
applied.  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice 
of diagnostic code should be upheld if it is supported by 
explanation and evidence).  

Moreover, although the evidence of record demonstrates some 
limitation of motion of the lumbar spine (Diagnostic Code 
5292), it is only slight in nature, which warrants a 
noncompensable rating under this Diagnostic Code 5292, less 
than the 10-percent the Veteran currently receives during 
this time period.  

The Board now turns to the new rating criteria for IVDS in 
effect after September 2003.  Under these regulations, the 
Veteran's IVDS is evaluated under the General Rating Formula 
for Diseases and Injuries of the Spine or under the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 38 
C.F.R. § 4.25. 

Under the September 2003 amendments, as to orthopedic 
manifestations of the Veteran's IVDS under Diagnostic Code 
5243, the evidence of record prior to September 23, 2003, 
does not demonstrate a rating beyond 10 percent.  
Specifically, there is no evidence of forward flexion of the 
thoracolumbar spine between 30 and 60 degrees, warranting a 
higher 20-percent evaluation; favorable ankylosis of the 
entire cervical spine, warranting a 30-percent evaluation; 
forward flexion of the thoracolumbar spine 30 degrees or 
less, or favorable ankylosis of the entire thoracolumbar 
spine, warranting a 40-percent evaluation; unfavorable 
ankylosis of the entire thoracolumbar spine, warranting a 
50-percent evaluation; or unfavorable ankylosis of the 
entire spine, warranting a maximum 100-percent evaluation.  
In fact, there is no mention of ankylosis at all in the 
evidence of record.  See VA examination report dated in 
February 2003, and VA treatment records from August 2003 to 
September 2003.  The February 2003 VA examiner found the 
Veteran's forward flexion of the lumbar spine to be up to 70 
degrees, with some discomfort, indicative of only a 10-
percent rating for orthopedic manifestations under the 
General Rating Formula for Diseases and Injuries of the 
Spine.     

Moreover, under the September 2003 amendments, with regard to 
functional loss, the February 2003 VA examiner noted the 
Veteran to be independent in activities of daily living, 
transferring and ambulating without any assistive devices.  
He used no lumbosacral corset.  During the examination, he 
walked on his heels and toes without any loss of balance, and 
balance on one lower extremity at a time was normal.  He also 
was able to squat and rise without any difficulty or loss of 
balance.  See VA examination report dated in February 2003.  
There also was no objective evidence of weakness, 
incoordination, swelling, instability, deformity, or atrophy.  
In sum, the Veteran's functional loss present prior to 
September 25, 2003, is more than adequately represented in 
the current 10-percent rating assigned for that time period.  
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206.  

Under the 2003 amendments, as to incapacitating episodes 
under Diagnostic Code 5243, VA examinations and VA treatment 
records reflect no incapacitating episodes whatsoever.  
Significantly, the February 2003 VA examiner did not note any 
incapacitating episodes.  Overall, there is simply no 
evidence of bed rest prescribed by a physician to support the 
existence of any incapacitating episode due to IVDS prior to 
September 25, 2003.   

Further, under both the 2003 amendments, as to neurologic 
manifestations, the Veteran denied any radiation of pain into 
the lower extremities and denied any sensory symptoms.  There 
also is no objective evidence of any neurologic 
manifestations of his DDD.  See VA examination report dated 
in February 2003.  Thus, there is no need to assign separate 
ratings for neurological manifestations of the Veteran's 
lumbosacral spine disorder to the lower extremities under 38 
C.F.R. 
§ 4.124a, Diagnostic C ode 8520 (incomplete paralysis of the 
sciatic nerve).

Thus, without neurologic manifestations of the Veteran's 
lumbosacral spine disorder, a separate evaluation for 
neurologic manifestations is unwarranted.  Prior to September 
25, 2003, the Veteran's chronic orthopedic manifestations of 
his DDD of the lumbosacral spine alone still yields a 10 
percent rating under the September 2002 and September 2003 
amendments.  

In summary, upon a review of the evidence of record, the 
Board finds that a disability rating in excess of 10 percent 
for the Veteran's DDD of the lumbosacral spine is not 
warranted under Diagnostic Code 5295 or Diagnostic Code 5243 
under both the September 2002 and September 2003 amendments.  
38 C.F.R. § 4.7.  

Thus, the Board finds that the preponderance of the evidence 
is against a disability rating greater than 10 percent, under 
any applicable version of the rating criteria for Diagnostic 
Codes 5295 and 5243, for the Veteran's DDD of the lumbosacral 
spine prior to September 25, 2003.  38 C.F.R. § 4.3.  

B.  Disability Rating in excess of 20 Percent Prior to March 
31, 2009

Additionally, from September 25, 2003 to March 31, 2009, the 
Board finds that the Veteran does not satisfy the 
requirements for a rating beyond 20 percent under either 
Diagnostic Code 5295 or Diagnostic Code 5243 under the 
September 2002 and September 2003 amendments.  38 C.F.R. § 
4.7. 

In this regard, VA treatment records during this time period 
show consistent complaints of, and treatment for, back pain, 
mild paraspinal spasms, and tenderness.  The Veteran had 
bilateral symmetry of the back and a full range of motion 
with discomfort.  He also complained of radiating pain into 
the lower extremities.  See VA treatment records dated in 
October 2003, July 2004, September 2004, October 2004, 
February 2005, and May 2005.  In October 2005, the Veteran 
was fitted with a cane for walking.  See VA treatment record 
dated in October 2005.  Subsequently, the Veteran complained 
of worsening pain in his back that increases with long 
periods of sitting or standing.  He was given a Jewett fusion 
brace to wear for eight weeks.  See VA treatment record dated 
in December 2005, January 2006, and April 2006.  A VA 
treatment record dated in July 2006 noted severe limitation 
of motion due to pain, though the degree of limitation was 
not noted.  Since then, evidence of record notes no further 
treatment for back problems.  

An MRI study of the lumbar spine in April 2005 showed disc 
degeneration at L3-L4 through L5-S1, with a broad annular 
bulge at L3-L4; bilateral facet and ligamentum flavum 
hypertrophy; slight effacement of the thecal sac; moderate 
spinal stenosis; possible disc protrusion or calcification at 
L5-S1; and encroachment on the foramen bilaterally.  See VA 
MRI report dated in April 2005.  A VA discogram conducted in 
June 2005 showed a posterior and lateral rupture at L3-L4, 
and complete degeneration at L4-L5 and L5-S1.  See VA 
discogram report dated in June 2005.  

A VA examination in December 2003 revealed discomfort in 
ascending from and descending into a chair, muscle spasms, 
positive straight leg raising bilaterally, reflexes of 1+ 
bilaterally, and ability to stand on toes and heels.  The 
range of motion for the back was 10 degrees of extension, 50 
degrees of flexion, 15 degrees of lateral flexion 
bilaterally, and 10 degrees of rotation bilaterally.  See VA 
examination report dated in December 2003.  Another VA 
examination in May 2005 revealed a range of motion of 45 
degrees of flexion, 10 degrees of extension, 15 degrees of 
lateral flexion bilaterally, 15 degrees of left lateral 
rotation, and 10 degrees of right lateral rotation.  The 
Veteran experienced pain and discomfort, and had guarding due 
to back pain.  See VA examination report dated in May 2005.

Thus, under the September 2002 version of Diagnostic Code 
5295 (lumbosacral strain), evidence of record does not 
support a disability rating in excess of 20 percent prior to 
March 31, 2009, as it reveals no listing of the entire spine 
to the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteroarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (in effect September 2002).  

Evidence of record during this time period also does not 
reveal any vertebral fracture (Diagnostic Code 5285), 
favorable or unfavorable ankylosis of the lumbar spine 
(Diagnostic Codes 5286 and 5289); or "severe" limitation of 
motion of the lumbar spine, as flexion was 45 degrees with 
consideration of pain (Diagnostic Code 5292).  38 C.F.R. § 
4.71a (in effect September 2002).  Thus, these Diagnostic 
Codes will not be applied in this case.  See Butts, supra. 

With regard to the September 2003 amendments of the rating 
criteria for IVDS under Diagnostic Code 5243 (IVDS), as to 
orthopedic manifestations of the Veteran's DDD, the evidence 
of record prior to March 31, 2009, does not demonstrate a 
rating beyond 20 percent.  Specifically, there is no 
evidence of favorable ankylosis of the entire cervical 
spine, warranting a 30-percent evaluation; forward flexion 
of the thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine, warranting a 
40-percent evaluation; unfavorable ankylosis of the entire 
thoracolumbar spine, warranting a 50-percent evaluation; or 
unfavorable ankylosis of the entire spine, warranting a 
maximum 100-percent evaluation.  In fact, there is no 
mention of ankylosis at all in the evidence of record.  See 
VA examination reports dated in December 2003 and May 2005, 
and VA treatment records from September 2003 to July 2006.  
The December 2003 and May 2005 VA examiners found the 
Veteran's forward flexion of the lumbar spine to be 50 and 
45 degrees, respectively, indicative of only a 20-percent 
rating for orthopedic manifestations under the General 
Rating Formula for Diseases and Injuries of the Spine.     

Under the September 2002 and September 2003 amendments, with 
regard to functional loss, the December 2003 VA examiner 
noted pain with all activities performed during the 
examination, but noted that repetitive motion did not 
adversely affect the range of motion.  The December 2003 VA 
examiner further indicated that the Veteran's back condition 
provided a disadvantage to doing work that required 
repetitive back bending, lifting, climbing, or extended 
walking or standing.  He speculated that, during an acute 
exacerbation, the Veteran would have further limitation of 
motion, increased fatigability, and decreased coordination, 
but found no objective evidence of additional functional loss 
on the day of the examination.  Another VA examiner in May 
2005 noted that the Veteran walked with a slight limp, with 
no assistive devices or lumbosacral braces.  He stood 
erectly.  The May 2005 VA examiner speculated that the 
Veteran could have further limitation of range of motion and 
amount of pain in functional capacity during flare-ups, but 
there was no objective evidence of weakness, incoordination, 
fatigue, or lack of endurance during the examination.  See VA 
examination reports dated in December 2003 and May 2005.  In 
sum, the Veteran's functional loss present prior to March 31, 
2009, is more than adequately represented in the current 20 
percent rating assigned for that time period.  38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206.  

Additionally, under both the September 2003 amendments, as to 
incapacitating episodes under Diagnostic Code 5243, although 
the Veteran reported during his May 2005 VA examination a 
flare-up of his back disorder in 2002 that required two to 
three weeks of bed rest, VA treatment records do not reflect 
any incapacitating episodes whatsoever.  See VA examination 
reports dated in December 2003 and May 2005, and VA treatment 
records dated from September 2003 to August 2006.  Further, 
the Veteran reported no prescribed bed rest in the previous 
12 months during his May 2005 VA examination.  The December 
2003 VA examiner also did not note any incapacitating 
episodes.  Overall, there is simply no evidence of bed rest 
prescribed by a physician to support the existence of any 
incapacitating episode due to IVDS prior to March 31, 2009.   

Under the September 2003 amendments, as to neurologic 
manifestations, there also is no objective evidence of any 
neurologic manifestations of his DDD.  See VA examination 
reports dated in December 2003 and May 2005.  Thus, there is 
no need to assign separate ratings for neurological 
manifestations of the Veteran's lumbosacral spine disorder to 
the lower extremities under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8520 (incomplete paralysis of the 
sciatic nerve).

Thus, without neurologic manifestations of the Veteran's 
lumbosacral spine disorder, a separate evaluation for 
neurologic manifestations is unwarranted.  Prior to March 31, 
2009, the Veteran's chronic orthopedic manifestations of his 
DDD of the lumbosacral spine alone still yields a 20 percent 
rating under the September 2002 and September 2003 
amendments.  

In summary, a review of the evidence of record finds that a 
disability rating in excess of 20 percent for the Veteran's 
DDD of the lumbosacral spine is not warranted under 
Diagnostic Code 5295 or Diagnostic Code 5243 under both the 
September 2002 and September 2003 amendments.  38 C.F.R. § 
4.7.  

Therefore, the Board finds that the preponderance of the 
evidence is against a disability rating greater than 20 
percent, under any applicable version of the rating criteria 
for Diagnostic Codes 5295 and 5243, for the Veteran's DDD of 
the lumbosacral spine prior to March 31, 2009.  38 C.F.R. 
§ 4.3.  

C.  Disability Rating in excess of 40 Percent as of March 31, 
2009

Finally, as of March 31, 2009, the Board finds that the 
Veteran does not satisfy the requirements for a rating beyond 
40 percent under either Diagnostic Code 5295 or Diagnostic 
Code 5243 under the September 2002 and September 2003 
amendments.  38 C.F.R. § 4.7. 

In this regard, evidence of record during this time period 
show no treatment for back problems, and the Veteran 
indicated that he has not received treatment for his back 
since August 2007.  See VA examination report dated in March 
2009.  

A VA examination in March 2009 revealed tenderness of the 
lower lumbar paraspinal muscles bilaterally, and positive 
straight leg raising on the left at 30 degrees and negative 
on the right.  Range of motion was found to be 40 degrees in 
flexion, with grimacing throughout; normal extension with 
grimacing; normal bilateral lateral flexion, with grunting at 
the end of right lateral flexion; and normal bilateral 
rotation, with grimacing at the end of bilateral lateral 
rotation.  After repetition, flexion decreased to 30 degrees 
with continued grimacing throughout; bilateral lateral 
flexion and bilateral rotation decreased to 20 degrees with 
grunting at the end of the range; and extension remained 
normal at 30 degrees with grimacing at the end of the range.  
See VA examination report dated in March 2009.  

Thus, under the September 2002 version of Diagnostic Code 
5295 (lumbosacral strain), evidence of record does not 
support a disability rating in excess of 40 percent as March 
31, 2009, as the Veteran is already in receipt of the maximum 
40-percent rating available under this Diagnostic Code.  38 
C.F.R. § 4.71a, Diagnostic Code 5295 (in effect September 
2002).  Other Diagnostic Codes for spine disabilities that 
provide disability ratings beyond 40 percent also are 
inapplicable to the facts of this case, including Diagnostic 
Code 5285 (vertebral fracture), Diagnostic Code 5286 
(ankylosis of the spine), and 5289 (unfavorable ankylosis of 
the spine).  Although there is indication of "severe" 
limitation of motion of the lumbar spine under Diagnostic 
Code 5292, the Veteran is already in receipt of the maximum 
40-percent rating that is also allowed under this Diagnostic 
Code.  When, as here, a disability is assigned the maximum 
rating for loss of range of motion, application of the 
factors for functional loss is not required.  Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997).

With regard to the September 2003 amendments of the rating 
criteria for IVDS under Diagnostic Code 5243 (IVDS), as to 
orthopedic manifestations of the Veteran's DDD, the evidence 
of record as March 31, 2009, does not demonstrate a rating 
beyond 40 percent.  Specifically, there is no evidence of 
unfavorable ankylosis of the entire thoracolumbar spine, 
warranting a 50-percent evaluation; or unfavorable ankylosis 
of the entire spine warranting a maximum 100-percent 
evaluation.  In fact, there is no mention of ankylosis at 
all in the evidence of record.  See VA examination report 
dated in March 2009.  

With respect to functional loss under the September 2003 
amendments, the March 2009 VA examiner noted the Veteran to 
be independent with all activities of daily living without 
adaptive equipment and independent with ambulation without 
any assistive devices, but weakness due to other medical 
problems.  The March 2009 VA examiner further speculated that 
the Veteran could have further limitation of range of motion 
and an increase in back pain affecting his functional 
capacity during flare-ups, but there was no objective 
evidence of weakness, incoordination, fatigue, or lack of 
endurance during the examination.  See VA examination report 
dated in March 2009.  In sum, the Veteran's functional loss 
present as of March 31, 2009, is more than adequately 
represented in the current 40-percent rating assigned for 
that time period.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 
Vet. App. at 206.  

Under the September 2003 amendments, as to incapacitating 
episodes under Diagnostic Code 5243, the Veteran reported he 
had not been prescribed bed rest in the previous 12 months 
during his March 2009 VA examination.  Thus, overall, there 
is simply no evidence of bed rest prescribed by a physician 
to support the existence of any incapacitating episode due to 
IVDS as of March 31, 2009.   

Under the September 2003 amendments, as to neurologic 
manifestations, the March 2009 VA examiner noted that 
sensation is intact to pinprick in both legs, and that deep 
tendon reflexes are 1+ at both knees and both ankles.  The 
March 2009 VA examiner noted that the Veteran has sensory 
symptoms compatible with intermittent irritation of the 
sciatic nerve in both legs, but no objective evidence was 
found of a sciatic neuropathy or radiculopathy.  There was 
also no evidence of paraplegia or lower extremity paresis.  
See VA examination report dated in March 2009.  Thus, there 
is no need to assign separate ratings for neurological 
manifestations of the Veteran's lumbosacral spine disorder to 
the lower extremities under 38 C.F.R. 
§ 4.124a, DC 8520 (incomplete paralysis of the sciatic 
nerve).

Thus, without neurologic manifestations of the Veteran's 
lumbosacral spine disorder, a separate evaluation for 
neurologic manifestations is unwarranted.  As of March 31, 
2009, the Veteran's chronic orthopedic manifestations of his 
DDD of the lumbosacral spine alone still yields a 40 percent 
rating under the September 2002 and September 2003 
amendments.  

Upon a review of the evidence of record, the Board finds that 
a disability rating in excess of 40 percent for the Veteran's 
DDD of the lumbosacral is not warranted under Diagnostic Code 
5295 or under Diagnostic Code 5243 under both the September 
2002 and September 2003 amendments.  38 C.F.R. § 4.7.  

In summary, the Board finds that the preponderance of the 
evidence is against a disability rating greater than 40 
percent, under any applicable version of the rating criteria 
for Diagnostic Code 5295 and 5243, for the Veteran's DDD of 
the lumbosacral spine as of March 31, 2009.  38 C.F.R. § 4.3.  

The Board adds that, based on the guidance of the Court in 
Hart v. Mansfield, 21 Vet. App. 505 (2007), it has considered 
whether a further staged rating is appropriate.  Here, the 
Board finds the Veteran's disability ratings are effective 
from their assigned effective dates.  There is no basis to 
further stage these ratings.  

Finally, there is no evidence of exceptional or unusual 
circumstances to warrant referring the case for extra-
schedular consideration.  38 C.F.R. § 3.321(b)(1) (2008).  
The Board finds no evidence that the disability markedly 
interferes with the Veteran's ability to work.  Furthermore, 
there is no evidence of exceptional or unusual circumstances, 
such as frequent hospitalizations, to suggest that the 
Veteran is not adequately compensated for his disabilities by 
the regular Rating Schedule.  VAOPGCPREC 6-96.  See 38 C.F.R. 
§ 4.1 (disability ratings are based on the average impairment 
of earning capacity).


ORDER

Prior to September 25, 2003, a disability rating in excess of 
10 percent for DDD of the lumbosacral spine is denied.

Prior to March 31, 2009, a disability rating in excess of 20 
percent for DDD of the lumbosacral spine is denied. 

As of March 31, 2009, a disability rating in excess of 40 
percent for DDD of the lumbosacral spine is denied.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


